UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011. £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission file number 000-51420 VALLEY FORGE COMPOSITE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Florida 20-3061892 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 50 East River Center Blvd., Suite 820, Covington, KY (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (859) 581-5111 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act Yes£NoR The number of shares outstanding of the issuer’s common stock, ($0.001 par value per share) as of November 21, 2011 was 62,066,928 shares. 1 VALLEY FORGE COMPOSITE TECHNOLOGIES, INC. FORM 10-Q FOR THE PERIOD ENDED SEPTEMBER 30, 2011 INDEX Page SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 3 PART I. FINANCIAL INFORMATION 4 Item 1. Financial Statements 4 Condensed Consolidated Balance Sheets as of September 30, 2011 (Unaudited) and December 31, 2010 4 Condensed Consolidated Statements of Operations (Unaudited) for the three and nine months ended September 30, 2011 and 2010 5 Condensed Consolidated Statements of Cash Flows (Unaudited) for thenine months ended September 30, 2011 and 2010 6 Notes to the Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Qualitative and Quantitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II. OTHER INFORMATION 32 Item 1. Legal Proceedings 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. [REMOVED AND RESERVED] 32 Item 5. Other information 32 Item 6. Exhibits 34 SIGNATURES 35 EXPLANATORY NOTE - RESTATEMENT As previously reported on Valley Forge Composite Technologies, Inc.’s (the “Company’s”) Current Report on Form 8-K, dated November 3, 2011, as amended by the Current Report on Form 8-K/A, Amendment No. 1, dated November 14, 2011, the consolidated financial statements in the Company’s Quarterly Report on Form 10-Q for the fiscal period ended September 30, 2010 (“2010 Third Quarter Form 10-Q”) contained an error in the timing of revenue recognition related to the shipment of certain products scheduled to be shipped in September 2010 but not actually shipped until October 2010, and did not include an expense for the September 2010 portion of option compensation for options that vested on January 1, 2011, and should no longer be relied upon. The Company also reported that it would file an amended 2010 Third Quarter Form 10-Q.Subsequently, the Company determined that it would be more useful to stockholders to include amended and restated consolidated financial statements for the fiscal period ended September 30, 2010 in this Quarterly Report on Form 10-Q for the fiscal period ended September 30, 2011 (“2011 Third Quarter Form 10-Q”) rather than filing an amended 2010 Third Quarter Form 10-Q. As more fully described in the Notes to the Condensed Consolidated Financial Statements contained in this 2011 Third Quarter Form 10-Q, these changes resulted in an increase in the comprehensive net loss for the three and nine months ended September 30, 2010 of $265,202.These corrections have no impact on our Annual Report on Form 10-K filed for the fiscal year ended December 31, 2010 or the Quarterly Reports on Form 10-Q filed for the fiscal periods ended March 31, 2011 and June 30, 2011. 2 Special Note Regarding Forward-Looking Statements Information included in this Form 10-Q contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act. This information may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Valley Forge Composite Technologies, Inc. (the “Company”), to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that these projections included in these forward-looking statements will come to pass. Actual results of the Company could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, the Company has no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. In this report references to “Valley Forge,” “the Company,” “we,” “us,” and “our” refer to Valley Forge Composite Technologies, Inc. and its subsidiaries. 3 PART I FINANCIAL INFORMATION Item 1. Financial Statements VALLEY FORGE COMPOSITE TECHNOLOGIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS SEP 30, 2011 DEC 31, 2010 (unaudited) Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable Inventories Prepaid expenses and other Deposits with vendors - Total current assets Property and equipment, net Non-current assets: Patent license - Security deposits Total non-current assets Total Assets $ $ Current liabilities: Accounts payable $ $ Accrued expenses and other Deferred revenue Due to shareholder - Total current liabilities Shareholders' Equity: Common stock, $.001 par value, 100,000,000 shares authorized; 61,320,774 issued and outstanding at September 30, 2011 and December 31, 2010 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity Total Liabilities and Shareholders' Equity $ $ See the accompanying notes to the condensed consolidated financial statements 4 VALLEY FORGE COMPOSITE TECHNOLOGIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the three months ended For the nine months ended SEP 30, SEP 30, (as restated) (as restated) Sales $ Cost of sales Gross Profit Costs and expenses Selling and administrative expenses Share-based payments Income (loss) from operations ) ) ) Other non-operating income (expense) Interest expense - ) ) ) Litigation income (expense) ) ) Investment income Net loss $ ) $ ) $ ) $ ) Other comprehensive loss Unrealized gain (loss) on available for sale securities ) ) Comprehensive loss $ ) $ ) $ ) $ ) Loss per common share Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Common Shares Outstanding Basic and Diluted See the accompanying notes to the condensed consolidated financial statements 5 VALLEY FORGE COMPOSITE TECHNOLOGIES, INC CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the nine months ended SEP 30, (as restated) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciationand amortization expense Amortization of debt discount - Share-based payments (Increase) decrease in operating assets: (Increase) decrease in accounts receivable ) ) Increase in inventories ) ) Decrease in prepaid expenses and other Decrease in vendor deposits - Increase (decrease) in operating liabilities: Increase (decrease) in accounts payable ) Increase in accrued expenses and other - Increase (decrease) in deferred revenue ) Net Cash Used In Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of marketable securities ) ) Patent license ) - Purchases of equipment ) ) Net Cash Used In Investing Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Gross proceeds from exercise of warrants - Repayments of convertible debt ) Repayments to shareholder ) ) Net Cash Provided By (Used In) Financing Activities ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid during the period for: Income taxes $
